Citation Nr: 0511924	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post partial laryngectomy due to cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
status post partial laryngectomy and evaluated it as 10 
percent disabling.  The veteran filed a timely appeal of this 
initial rating.

The veteran was scheduled for a videoconference hearing 
before the Board in June 2004, but failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2004).  Accordingly, this veteran's 
request for a hearing is considered withdrawn. 


FINDINGS OF FACT

1.  Prior to February 12, 2004, the veteran's status post 
partial laryngectomy due to cancer was manifested by 
hoarseness with inflammation of the mucous membrane.

2.  At no point during the appeal period has there been 
evidence of hoarseness with thickening or nodules of the 
cords, polyps, submucous infiltration, or pre-malignant 
changes demonstrated on a biopsy.

3.  Beginning on February 12, 2004, the veteran's status post 
partial laryngectomy due to cancer was manifested by a 
constant inability to speak above a whisper.

4.  At no point during the appeal period has there been 
evidence of a constant inability to communicate by speech.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post partial laryngectomy due to cancer are not 
met prior to February 12, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Codes 6516, 6519 (2004); Fenderson 
v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 60 percent rating for status post 
partial laryngectomy due to cancer are met for the period 
beginning February 12, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6519 (2004); Fenderson v. West, 12 Vet. App. 
119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for a higher initial rating for a throat disability.  In this 
context, the Board notes that a substantially complete 
application was received in May 2002.  In August 2002, prior 
to its adjudication of this claim, the AOJ provided notice to 
the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  

After the veteran filed his timely appeal of the initial 
rating, the AOJ provided notice to the veteran in October 
2003 of the information and evidence necessary to 
substantiate the claim for an increased rating.  At this 
time, the veteran was advised of specific types of evidence 
which would serve to support his claim, and was asked to 
submit such evidence if he had it.  In February 2004, the AOJ 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Given the circumstances of 
this case, the Board finds that the content and timing of the 
two notices comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Both private and VA 
clinical treatment records have been secured.  Additionally, 
the veteran has been examined twice in conjunction for his 
claim, first during the initial determination for service 
connection, and second after the veteran appealed the initial 
rating.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for status post partial 
laryngectomy due to cancer in October 2002 and was evaluated 
as 10 percent disabling under DC 6516, for chronic 
laryngitis.   

Under the rating criteria for chronic laryngitis, there is 
only one rating higher than what the veteran already 
receives.  Under this code, a 30 percent rating is warranted 
for hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
38 C.F.R. § 4.97, DC 6516.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, including the 
veteran's most recent (February 2004) VA examination, the 
Board finds that the veteran's throat disability is most 
appropriately rated under DC 6519, which rates throat 
disabilities based on aphonia, or the inability to speak.  

Under DC 6519, a 60 percent rating is warranted when there is 
constant inability to speak above a whisper.  A 100 percent 
rating is available when there is constant inability to 
communicate by speech.  38 C.F.R. § 4.97, DC 6519.

VA examinations in November 2002 and February 2004, as well 
as private treatment records dated in July 2003, confirm that 
the veteran has had no recurrence of laryngeal cancer, nor 
has he had thickening of, or nodules on, his vocal cords.  
There has been no evidence of polyps, submucous infiltration, 
or pre-malignant changes on a biopsy.  Therefore the higher 
(30 percent) evaluation under DC 6516 for chronic laryngitis 
is not warranted.  

Regarding the presence of aphonia, the VA examination in 
November 2002 indicated that while the veteran was not 
completely aphonic, he did have significant chronic 
hoarseness.  During the February 2004 examination, however, 
the veteran presented with complaints of a great deal of 
difficulty talking, having no volume, and becoming short of 
breath while attempting to speak.  Examination revealed a 
collapsing of the right side of the larynx, with inadequate 
closure of the glottis.  The impression noted was that the 
veteran had a significant speech abnormality due the loss of 
bulk in reconstruction of the right vocal cord area, which 
resulted in a "very breathy voice with no volume."  The 
Board finds this evidence to present a disability picture 
that more nearly approximates the 60 percent rating category 
under DC 6519 for aphonia, which is appropriate when there is 
a constant inability to speak above a whisper.  

In deciding the veteran's claim, the Board must consider the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern). 

Based on the facts of this case, the Board finds that a 
staged rating is appropriate.  The evidence prior to the most 
recent VA examination on February 12, 2004 does not support a 
higher rating under DC 6516 for laryngitis as explained above 
or under 6519, as there was nothing to suggest the veteran 
could not speak above a whisper.  However, the 60 percent 
rating is supported by the evidence as of the date of that 
exam.  Therefore, the Board finds that an evaluation in 
excess of 10 percent for the period from May 23, 2002 to 
February 11, 2004 is not warranted.  A 60 percent evaluation 
for the period from February 12, 2004 is granted.  


ORDER

Entitlement to a 60 percent rating for status post partial 
laryngectomy due to cancer is granted, beginning February 12, 
2004, subject to regulations applicable to the payment of 
monetary benefits.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


